DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's election without traverse of Group I, claims 1-8 in the reply filed on August 3, 2022 is acknowledged.  Claims 9-13 have been withdrawn.  Claims 1-8 are currently pending and under examination.
	
This Application is a national phase application under 35 U.S.C. §371 of International Application No. PCT/KR2018/012682, filed October 25, 2018, which claims priority to Korean Patent Document No. KR10-2017-0145791, filed November 3, 2017.
	


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 5-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ozawa et al. (US 7,727,759; Published 2010 – Previously Presented).
With regard to claim 1, Ozawa et al. teach a device for forming spheroids comprising a substrate and a honeycomb structure, which is a mesh member, the mesh member configured to be positionable on a surface of the substrate, and having a plurality of cylindrical members, which are protruding members, where the plurality of protruding members intersect so as to form a plurality of pores (Abs.; Fig. 1-6), wherein as the device of Ozawa et al. comprises the components as claimed, and is used to form spheroids, the device would necessarily be usable for counting the formed spheroids.
With regard to claim 5, Ozawa et al. teach that the substrate may be plate-like and made of glass (Col. 5, Line 53-65), which is a glass slide.
With regard to claim 6, Ozawa et al. teach that when the mesh member is placed on the surface of the substrate, one face of the mesh member on which the protruding members are not formed is in contact with the surface of the substrate (Fig. 9).
With regard to claim 7, Ozawa et al. teach that the mesh member and the substrate are coupled to each other by an assembly member (Fig. 9-10).  
With regard to claim 8, Ozawa et al. teach that the protruding members comprise a plurality of first protruding members extending in a first direction and spaced apart from one another, and a plurality of second protruding members extending in a second direction intersecting with the first direction and spaced apart from one another (Fig. 1a-c, 3-6).  





Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Ozawa et al.
The teachings of Ozawa et al. as applied to claim 1 have been set forth above.  
With regard to claim 3, Ozawa et al. teach that the pores have a width of 1-2 µm (see Fig. 3).  While it is not taught that the pores have a width of 50 to 500 µm, it would have been routine for an ordinary artisan to adjust the size of the mesh, including the pore size, as desired for the type of spheroid being formed.  Additionally, please also note that "the discovery of an optimum value of a variable in a known process is usually obvious." Pfizer v. Apotex, 480 F.3d at 1368.  The rationale for determining the optimal parameters for prior art result effective variables "flows from the 'normal desire of scientists or artisans to improve upon what is already generally known.'" Id. (quoting In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003)).  Accordingly, it would have been obvious to optimize the width of the pores, including from 50 to 500 µm, to provide a device suitable for forming spheroids of the desired size.


Claims 1, 2, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Ozawa et al., and further in view of Huh et al. (IDS, KR 10-2016-0027669, Published March 10, 2016; US 2017/0275586, Published Sept. 28, 2017 used as a translation and referred to hereafter).
The teachings of Ozawa et al. as applied to claim 1 have been set forth above.  Ozawa et al. do not teach that the mesh member or the surface of the substrate are coated with hexanoyl glycol chitosan. 
Huh et al. teach a spheroid forming culture container, where a surface of a culturing space is coated with a glycol chitosan derivative, including hexanoyl glycol chitosan (Abs.; Para. 47).  The coating advantageously provides a reversibly sol-gel transition based on temperature, which allows the formed spheroid to be separated by changing the temperature (Para. 13). 
It would have been obvious to one of ordinary skill in the art to combine the teachings of Ozawa et al. and Huh et al., because both teach a spheroid forming culture container.  A spheroid forming culture container, where a surface of a culturing space is coated with a glycol chitosan derivative, including hexanoyl glycol chitosan, is known in the art as taught by Huh et al.  One would have been motivated to utilize the hexanoyl glycol chitosan coating as taught by Huh et al., for coating the culture surface of the device of Ozawa et al. to predictably and successfully allow the formed spheroid to be separated by only changing the temperature.  
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Ozawa et al. and Huh et al., wherein the mesh member or the surface of the substrate is coated with hexanoyl glycol chitosan (Claim 2, 4).

Conclusion
No claims are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M.H. TICHY whose telephone number is (571)272-3274. The examiner can normally be reached Monday-Thursday, 9:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G. Landau can be reached on (571)272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER M.H. TICHY/Primary Examiner, Art Unit 1653